Citation Nr: 0010296	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  98-05 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death, to include as a result of Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1971.  He died in September 1985.  The appellant is 
his widow.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the United States Court of Appeals for 
the Federal Circuit has held that the United States Court of 
Appeals for Veterans Claims (formally the United States Court 
of Veterans Appeals (hereinafter "the Court")) erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  See Hodge v. West, 155 F.3d 1356, 1363-64 
(Fed.Cir. 1998).  In Colvin, the Court adopted the following 
test with respect to the nature of the evidence which would 
constitute "material" evidence for purposes of reopening of 
a previously denied claim:  "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the claim on the merits."  Colvin, 1 Vet. App. at 
174.  

In August 1999, the Board remanded the case to the RO to 
readjudicate the issue of whether new and material evidence 
has been submitted to reopen the claim for service connection 
for the cause of the veteran's death based on the law 
pursuant to Hodge.  This action has been completed and the 
case is properly before the Board for adjudication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A September 1988 rating decision, as expanded and 
confirmed by a November 1988 rating decision, denied service 
connection for the cause of the veteran's death, to include 
as a result of exposure to Agent Orange.  

3.  The appellant perfected an appeal of the September 1988 
rating decision, as expanded and confirmed by a November 1988 
rating decision, but withdrew her appeal in a signed 
statement in May 1989.  

4.  Evidence added to the record since the November 1988 
rating decision does not bear directly and substantially upon 
the subject matter now under consideration (i.e., whether the 
veteran's death was caused by or etiologically related to 
service) and, when considered alone or together with all of 
the evidence, both old and new, has no significant effect 
upon the fact previously considered.


CONCLUSIONS OF LAW

1.  The September 1988 rating decision, as expanded and 
confirmed by a November 1988 rating decision, which denied 
service connection for the cause of the veteran's death, to 
include as a residual of Agent Orange exposure, is final.  
38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. § 3.104, 
20.204 (1999).

2.  Evidence received since the last prior final denial in 
1988 is not new and material to reopen the claim for service 
connection for the cause of the veteran's death, to include 
as a result of Agent Orange exposure.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Service connection 
may also be granted for certain diseases, including 
cardiovascular disease, if the disability becomes manifest to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309(a) (1999). 

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide for a 
presumption of exposure to herbicide agents for a veteran who 
served on active duty in Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e) for which 
service connection may be presumed due to exposure to an 
herbicide agent.  38 C.F.R. § 3.307(a)(6).  The diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents are chloracne 
or other acneform disease consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).


The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused, or 
contributed substantially or materially to the cause of, 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1999).

Evidence of record at the time of the November 1988 RO 
decision included the veteran's service medical records, a 
terminal hospital report dated in September 1985 from the 
Jewish Hospital, the veteran's death certificate, and a copy 
of a U.S. District Court, Eastern District of New York, 
report dated in July 1988.  
                                     
The veteran's death certificate reveals that he died on 
September [redacted], 1985, at the age of 34 from cardiovascular 
collapse due to pheochromocytoma (adrenal tumor) due to acute 
hemorrhage.  

The service medical records are negative for evidence of an 
adrenal tumor, or cardiovascular or vascular disease.  

The terminal hospitalization report shows that the veteran 
was admitted to the emergency room on September 15, 1985, 
with symptoms including elevated blood pressure, and severe 
and intermittent epigastric pain.  The reason for the 
epigastric pain was sought.  The veteran developed signs of 
congestive heart failure for which a cardiac consultation was 
obtained.  After a careful workup, it was thought that the 
veteran had a dilated myocardiopathy of undetermined 
etiology.  An emergency CT scan of the abdomen revealed a 
large right adrenal mass.  He became severely hypertensive 
and developed uncontrollable severe pulmonary edema.  His 
medical condition rapidly deteriorated and he died on 
September [redacted], 1985.  An autopsy was performed.  The gross 
pathological diagnoses included necrotic right adrenal tumor 
(probable pheochromocytoma), bilateral massive pulmonary 
edema, bilateral pleural effusions, and mild to focally 
moderate coronary atherosclerosis.  

At the time of the veteran's death, service connection was 
not established for any disability.  

The U.S. District Court report referenced Agent Orange 
product liability litigation.  The report provided 
instructions to compensation claimants in the method of 
filing claims. 

In September 1988, the RO denied service connection for the 
cause of the veteran's death.  That determination was 
confirmed in a rating decision in November 1988 which 
additionally considered service connection for the cause of 
the veteran's death on the basis of exposure to Agent Orange.  
The appellant perfected her appeal with respect to this 
claim, but in a signed statement, dated in May 1989, she 
specifically withdrew her appeal.  Therefore, the doctrine of 
finality as enunciated in 38 U.S.C.A. § 7105(c) applies.  As 
such, the appellant's claim for this benefit may only be 
reopened or adjudicated by VA if she submits new and material 
evidence.  38 U.S.C.A. §  5108; Barnett v. Brown, F.3d 1380, 
1383 (Fed. Cir. 1996).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under construction, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet.App. 203 (1999)(explaining 
the holding in Elkins v. West, 12 Vet.App. 209 (1999)).  
First, the Board must determine whether the appellant has 
submitted new and material evidence under 38 C.F.R. 
§ 3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  Second, if new and material evidence has been 
presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well-grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet.App. 140 145-46 
(1991).

The evidence added to the record since the November 1988 
rating decision consists of the following: (1) records from 
the Jewish Hospital dated in September 1985; (2) a record 
from Norton Hospital dated in May 1983; and (3) personal 
hearing testimony.  

The Norton Hospital report shows the veteran being treated 
for strep throat in 1983.  While this item was not of record 
at the time of the November 1988 rating decision, it is not 
"new and material" because it is not relevant to the issue 
being considered, whether the veteran's death was caused by 
or etiologically related to service.  

The evidence from Jewish Hospital dated in September 1985 
provides additional information about the veteran's final 
hospitalization and death due to cardiovascular collapse 
resulting from an adrenal tumor.  While most of this evidence 
is "new" it is not "material" because it is merely 
cumulative and redundant of evidence previously of record.  
In this regard, the Board notes that the additional details 
serve only to confirm the evidence contained in the autopsy 
report and the death certificate.  There is nothing in these 
reports relating the cause of death to service.  There is 
also nothing in the reports showing a chronic cardiovascular 
condition or adrenal tumor in service or manifesting to a 
compensable degree within one year after service.  The 
records do not relate the cause of death to any disease 
recognized as being secondary to Agent Orange exposure.  In 
this regard, it is noted that neither an adrenal tumor nor 
cardiovascular disease is listed at 38 C.F.R. § 3.309(e) as a 
disease for which service connection may be presumed due to 
exposure to Agent Orange.  The Board notes that the 
additional records from Jewish Hospital include a duplicate 
of the September 1985 autopsy report.  Duplicates of evidence 
previously considered do not constitute new evidence.  

The appellant's sworn testimony during May 1989 and May 1998 
hearings is essentially an elaboration of previously 
considered contentions and as such, is cumulative in nature.  
The Board notes that the appellant's statements linking the 
cause of the veteran's death to service, including as a 
result of exposure to Agent Orange, are insufficient to 
support the claim.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992) (holding that lay persons are not competent to offer 
medical opinions).

Because the evidence submitted since the RO rendered its 
November 1988 decision, when viewed either alone or in 
conjunction with the other evidence of record, does not tend 
to indicate that the veteran's death was caused by or 
etiologically related to service, it is merely cumulative and 
redundant, and has no significant effect upon the facts 
previously considered.  As such, it is not new and material 
as contemplated by 38 C.F.R. § 3.156(a), and provides no 
basis to reopen the claim of service connection for the cause 
of the veteran's death.  38 U.S.C.A. § 5108.  As the claim is 
not reopened, the Board does not reach the merits of the 
claim, including the application of the benefit of the doubt 
standard.  See 38 U.S.C.A. § 5107; see also Butler v. Brown, 
9 Vet.App. 167, 171 (1996); Annoni v. Brown, 5 Vet.App. 463, 
467 (1993).


ORDER

The appeal to reopen the claim of service connection for the 
cause of the veteran's death, to include as a result of Agent 
Orange exposure, is denied.  



		
	U.R. POWELL
	Member, Board of Veterans' Appeals


 



- 5 -





- 1 -


